DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/3/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 13-15 are objected to because of the following informalities: claims 13-15 recite “A device according to claim 9…” However, claim 9 is a method claim. For examination purposes, claims 13-15 are being interpreted as being dependent on device claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the semiconductor" in lines 9 and 11-12 and claim 10 recites the limitation "the semiconductor" in lines 10 and 12-13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes and for proper antecedence, “the semiconductor” is being interpreted as “the photoactive semiconductor.” Appropriate correction is required. 	Claims 1 and 10 also recites the limitation "the photo-induced electrical response" in line 13 and 14, respectively.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes and for proper antecedence, “the photo-induced electrical response” is being interpreted as “a photo-induced electrical response.” Appropriate correction is required.  	
 	Claims 2-15 are also rejected under 35 U.S.C. 112(b), as being indefinite, for further limiting and depending on claim 1. Even separately, claim 2 also recites “the semiconductor” which should be changed to “the photoactive 
 	Claims 11-15 recite the limitation "the device" in line 1. There is insufficient antecedent basis for this limitation in the claims. For examination purposes and for proper antecedence, “the device” is being interpreted as “the photoactive device.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
 	Claims 1, 3-4, 6-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao US PGPub. 2019/0013360 in view of Teraguchi et al. US PGPub. 2015/0221893. 	Regarding claim 1, Zhao teaches a method (200, fig. 6) [0034] of producing a photodetector device (100, fig. 4) [0025], comprising:  	forming (202, fig. 6) [0034] a layer (see examiner’s fig. 1; hereinafter called 166’) over a first conductor pattern (116, fig. 4) [0026];  	patterning the insulator (166’) to form an insulator pattern (166’) which exposes the first conductor pattern (116) in one or more via regions (164, fig. 4) [0031];  	forming (202, fig. 6) [0034] a second conductor pattern (118, fig. 4) [0026] over the insulator pattern (166’), which second conductor pattern (118) contacts the first conductor pattern  (116) in the one or more via regions (164);  	creating a more even topographic profile (with 162 in the via, fig. 4) in the one or more via regions (164), with the second conductor pattern (118) exposed outside the one or more via regions (164);  	depositing (210, fig. 6) [0036] a photoactive semiconductor (122, fig. 4) [0026] over the second conductor pattern (118) for charge carrier transfer between the second .  	

    PNG
    media_image1.png
    586
    1286
    media_image1.png
    Greyscale
                                                         Examiner’s Fig. 1 	The phrases “for charge carrier transfer between the second conductor pattern and the semiconductor” and “for charge carrier transfer between the third conductor and for charge carrier transfer between the second conductor pattern and the semiconductor (122) selectively outside the one or more via regions (164); and the third conductor (120) over the semiconductor (122) would also have the functionality for charge carrier transfer between the third conductor (120) and the semiconductor (122). 	Zhao does not explicitly disclose the layer above 116 (indicated by the examiner as 166’) as an insulator.  	However, Teraguchi teaches a semiconductor device (fig. 1) with a similar structure (13A as the first conductor pattern [0073], 14 as the second semiconductor pattern [0073] and the layer 13 [0082] in between) comprising an insulator (13, fig. 1) [0082] over a first conductor pattern (13A, fig. 1) [0073] (Teraguchi et al., fig. 1, [0082]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to substitute the material of the layer 166’ of Zhao with the insulator material as taught by Teraguchi, i.e., to make the layer 166’ as an insulator in order to prevent shorting the first conductor patterns with the other conductor pattern in other (unwanted) regions other than the contact/via regions. 	Regarding claim 3, Zhao in view of Teraguchi teaches the method according to (being interpreted as dependent on claim 1), wherein creating a more even topographic profile in the one or more via regions (164), comprises: covering the second conductor pattern (118) with a plugging layer (162, fig. 4) [0031] by a non-conformal deposition technique (dielectric 162 fills and protrudes out of the via region hence the deposition is not conformal); and exposing the plugging layer (162) to an etching treatment (208, fig. 6) [0036] that etches the plugging layer (162) at a faster rate (162 is etched while 118 remains, fig. 4) than the second conductor pattern (118) (Zhao, fig. 6, [036]). 	Regarding claim 7, Zhao in view of Teraguchi teaches the method according to claim 1, wherein creating a more even topographic profile in the one or more via regions (162), comprises: covering the second conductor pattern (118) with a plugging layer (162, fig. 4) [0031]; forming a patterned etching mask (photolithography mask, [0035]) over the plugging layer (162), and etching [0036] the plugging layer (162) via the patterned etching mask (Zhao, fig. 6, [0035]-[0036]). 	Regarding claim 8, Zhao in view of Teraguchi teaches the method according to 
The phrases “for charge carrier transfer between the second conductor pattern and the semiconductor” and “for charge carrier transfer between the third conductor and the semiconductor” are considered to simply be a functional description does not carry patentable weight absent any new and unobvious functional relationship with the known product or method. See MPEP 2111.05. 	Since Zhao teaches the same structure having a photoactive semiconductor (122) over the second conductor pattern (118) and a third conductor (120) over the semiconductor (122), then the photoactive semiconductor (122) over the second conductor pattern (118) would obviously have the functionality for charge carrier transfer between the second conductor pattern and the semiconductor (122) selectively outside the one or more via regions (164); and the third conductor (120) over the semiconductor (122) would also have the functionality for charge carrier transfer between the third conductor (120) and the semiconductor (122). 	Zhao does not explicitly disclose the pattern (indicated by the examiner as 166’) as over a first conductor pattern (116) an insulator.  	However, Teraguchi teaches a semiconductor device (fig. 1) with a similar structure (13A as the first conductor pattern [0073], 14 as the second semiconductor pattern [0073] and the layer/pattern 13 [0082] in between) comprising an insulator (13, fig. 1) [0082] over a first conductor pattern (13A, fig. 1) [0073] (Teraguchi et al., fig. 1, [0082])..
 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao US PGPub. 2019/0013360 in view of Teraguchi et al. US PGPub. 2015/0221893 as applied to claim 1 above and further in view of Gao et al. US PGPub. 2019/0237673. 	Regarding claim 2, Zhao in view of Teraguchi does not teach the method according to claim 1, comprising: depositing a first charge injection layer over the .

Allowable Subject Matter
Claims 5 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record taken alone or in combination neither anticipates nor “patterning the insulator comprises exposing the insulator to a positive radiation image of the desired insulator pattern at a wavelength that decreases the solubility of the insulator; and wherein irradiatively changing the solubility of the plugging layer in the first solvent comprises exposing the plugging layer to a negative radiation image of a modification of the desired insulator pattern at a wavelength that decreases the solubility of the plugging layer, wherein the modification of the desired insulator pattern comprises via regions of increased diameter” as recited in claim 5 and in combination with the rest of the limitations of claims 1 and 3; 	a photoactive device comprising “one or more further conductor patterns between the first and second conductor patterns” as recited in claim 13 and in combination of the limitations of claim 10; and  	a photoactive device comprising “one or more further conductor patterns between the first conductor pattern and the insulator pattern” as recited in claim 14 and in combination of the limitations of claim 10. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892